PER CURIAM:
John J. Strauch, Jr., and Jason Endlich appeal the district court’s order granting summary judgment to Exelon Corporation and Constellation Energy Group’s Severance Plan. We have reviewed the record de novo and the district court’s memorandum opinion and affirm for the reasons stated by the district court. See Strauch v. Exelon, No. 1:13-cv-01543-JKB, 2013 WL 6092520 (D.Md. Nov. 19, 2013). We also conclude that the district court did not abuse its discretion in denying the motion for discovery. See Erdmann v. Preferred Research, Inc., 852 F.2d 788, 792 (4th Cir.1988) (stating standard of review). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.